DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on April 22, 2022
Claims 1-30 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (USP: 2020/0266876), in view of Svedman et al. (USP: 2022/0109547). 

As per Claim 1 Yu teaches a method of wireless communication by a user equipment (UE), comprising: determining at least one reference signal (RS) associated (Paragraph 0006, 0039 the first SCell by measuring at least one BFD reference signals (RS)) with a first cell that is configured without a control-resource set (CORESET); 
monitoring the at least one RS associated with the first cell (Paragraph 0056 the BFD RS may be implicitly configured to the cross-carrier scheduling cell (e.g., cell 511). Because the UE 503 monitors PDCCH on cell ); and
 detecting a beam failure on the first cell based on the monitoring of the at least one RS (Paragraph 0028, 0056  the UE may perform BFD to detect a beam failure condition in a cell (e.g., an SCell)). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 2 Yu – Svedman teaches the method of claim 1, wherein the determining the at least one RS is based on one or more transmission configuration indicator (TCI) states associated with the first cell (Paragraph 0038 The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI)  ). 

As per Claim 3 Yu – Svedman teaches the method of claim 2, wherein the determining the at least one RS further comprises identifying the one or more TCI states among a plurality of TCI states associated with the first cell based on one or more identifier values associated with the plurality of TCI states (Paragraph 0038  The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH).). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
 Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 4 Yu – Svedman teaches the method of claim 3, wherein the identifying the one or more TCI states comprises identifying two or more TCI states having a lowest and a second lowest identifier values among the one or more identifier values associated with the plurality of TCI states (Paragraph 0052,  For example, a serving cell having a lower cell index may be prioritized. In one implementation, the PCell may be prioritized, and priorities of other serving cells may be based on the UE implementation.). 
Yu may not explicitly disclose TCI states comprises identifying two or more TCI states having a lowest and a second lowest identifier values
 Svedman disclose TCI states comprises identifying two or more TCI states having a lowest and a second lowest identifier values (Paragraph 0099, 0146, 0383 for TCI State Indication for UE-specific PDCCH is used to activate/deactivate (or turn ON/OFF) BFD for the BFD-RS that was implicitly configured using the MAC CE for TCI State Indication for UE-specific PDCCH. A BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 

As per Claim 5 Yu – Svedman teaches the method of claim 2, wherein the determining the at least one RS further comprises identifying RSs associated with the one or more TCI states based on periodicities of the RSs, and identifying the RSs as the at least one RS (Paragraph 0038 The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH). In one implementation, the at least one BFD reference signal may include reference signal indexes with QCL-TypeD configuration for the corresponding TCI state). 

As per Claim 6 Yu – Svedman teaches the method of claim 2, further comprising: receiving transmissions from a base station via the first cell, and wherein the determining the at least one RS further comprises identifying the one or more TCI states associated with the transmissions (Paragraph 0038 UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH).  ). 

As per Claim 7 Yu – Svedman teaches the method of claim 2, wherein the one or more TCI states indicate at least one quasi-colocation (QCL) relationship associated with a physical downlink shared channel (PDSCH) on the first cell (Paragraph 0032, 0038the at least one BFD reference signal may include reference signal indexes with QCL-TypeD configuration for the corresponding TCI statethe UE may assume that the network, when responding the BFRQ, is transmitting PDCCH quasi co-located (QCL) with the RS associated with the new candidate beam in the BFRQ.  ). 

As per Claim 8 Yu – Svedman teaches the method of claim 7, wherein the at least one QCL relationship comprises a spatial reception parameter associated with the PDSCH (Paragraph 0032, 0038, 0054a PDCCH on cell 511 may include scheduling information of a PDSCH on cell 512.  The at least one BFD reference signal may include reference signal indexes with QCL-TypeD configuration for the corresponding TCI state. the UE may assume that the network, when responding the BFRQ, is transmitting PDCCH quasi co-located (QCL) with the RS associated with the new candidate beam in the BFRQ).

As per Claim 9 Yu – Svedman teaches the method of claim 3, further comprising receiving a configuration of the first cell, and wherein determining the at least one RS further comprises identifying the one or more TCI states among the plurality of TCI states based on the configuration of the first cell if the first cell is configured without a TCI state associated with the at least one RS (Paragraph 0038 UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH)). 
Yu may not explicitly disclose the one or more TCI states among the plurality of TCI
Svedman disclose the one or more TCI states among the plurality of TCI (Paragraph 0099, 0146, 0383 for TCI State Indication for UE-specific PDCCH is used to activate/deactivate (or turn ON/OFF) BFD for the BFD-RS that was implicitly configured using the MAC CE for TCI State Indication for UE-specific PDCCH. A BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 10 Yu – Svedman teaches the method of claim 1, further comprising: receiving one or more indications of one or more TCI states associated with at least one beam failure detection (BFD) RS, wherein the at least one BFD RS is associated with the first cell configured without the CORESET, and wherein the determination of the at least one BFD RS is based on the one or more indications associated with the one or more TCI states (Paragraph 0028, 0038 one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH).  the UE may perform BFD to detect a beam failure condition in a cell (e.g., an SCell). The UE may be explicitly or implicitly configured with a set of BFD reference signals (RS), which may include a Channel State Information Reference Signal (CSI-RS) and a Synchronization Signal Block (SSB)). 

As per Claim 11 Yu – Svedman teaches the method of claim 10, wherein the one or more TCI states are associated with a PDSCH on the first cell (Paragraph 0038, 0054 a PDCCH on cell may include scheduling information of a PDSCH on cell. The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH)). 

As per Claim 12 Yu – Svedman teaches the method of claim 10, wherein the one or more TCI states indicate at least one QCL relationship associated with a PDSCH on the first cell (Paragraph 0054 a PDCCH on cell 511 may include scheduling information of a PDSCH on cell 512. Cell 511 may be referred as a scheduling cell and cell 512 may be referred to as a scheduled cell. In one implementation, cell 512 may be an SCell and cell 511 may be a PCell, a PSCell, or an SCell.  ). 

As per Claim 13 Yu – Svedman teaches the method of claim 10, wherein the one or more indications are received via at least one of a radio resource control (RRC) configuration message, a medium access control (MAC) control element (CE), downlink control information (DCI), or a combination thereof (Paragraph 0032, 0035  The SCell BFR configuration may be transmitted via RRC signaling. The UE may monitor Physical Downlink Control Channel (PDCCH) transmission on the CORESET-BFR/SeachSpace-BFR to determine if the BFRQ is successfully received by the network. A Downlink Control Information (DCI) format in the CORESET-BFR/SeachSpace-BFR may be considered as a successful network response. In one implementation, the UE may assume that the network, when responding the BFRQ, is transmitting PDCCH quasi co-located (QCL) with the RS associated with the new candidate beam in the BFRQ). 

As per Claim 14 Yu – Svedman teaches the method of claim 13, wherein the RRC configuration message indicates a beam failure recovery configuration (Paragraph 0035 The SCell BFR configuration may be transmitted via RRC signaling.). 

As per Claim 15 Yu – Svedman teaches the method of claim 13, Yu may not explicitly disclose wherein the RRC configuration message indicates that the first cell is configured without the CORESET
Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 

As per Claim 16 Yu – Svedman teaches the method of claim 1, further comprising communicating, with a base station, via the first cell and one or more second cells, wherein the first cell is a secondary cell in a cell group and the one or more second cells comprises a primary cell in the cell group configured with the CORESET (Paragraph 032. 0038 the SCell BFR configuration received in action 202 may not include the resource list for BFD. The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH)). 

As per Claim 17 Yu – Svedman teaches the method of claim 16, further comprising: receiving, from the base station on the one or more second cells, signaling for cross-carrier scheduling of transmissions on the first cell (Paragraph 0054, 0056 FIG. 5 is a diagram 500 illustrating a cross-carrier scheduling scenario according to an example implementation of the present application. A BS 501 may provide coverage over component carrier (CC) #1 and a BS 502 may provide coverage over CC #2. As illustrated, cell 512 is cross-carrier scheduled by cell 511). 

As per Claim 18 Yu teaches a method of wireless communication by a base station, comprising:
 determining one or more transmission configuration indicator (TCI) states associated with at least one reference signal (RS) of (Paragraph 0006, 0038, 0039The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for the first SCell by measuring at least one BFD reference signals (RS)) a first cell that is configured without a control-resource set (CORESET);
 transmitting, to a user equipment (UE), one or more indications of the one or more TCI states (Paragraph 0038 The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs)); and
 receiving an indication of a beam failure associated with the at least one RS of the first cell  (Paragraph 0028, 0056  the UE may perform BFD to detect a beam failure condition in a cell (e.g., an SCell)). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 19 Yu – Svedman teaches the method of claim 18, wherein the one or more TCI states are associated with a physical downlink shared channel (PDSCH) on the first cell (Paragraph 0032, 0038, 0054 a PDCCH on cell 511 may include scheduling information of a PDSCH on cell 512. Cell 511 may be referred as a scheduling cell and the UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs)). 

As per Claim 20 Yu – Svedman teaches the method of claim 18, wherein the one or more TCI states indicates at least one quasi-colocation (QCL) relationship associated with a PDSCH on the first cell (Paragraph 0054, a PDCCH on cell 511 may include scheduling information of a PDSCH on cell 512. When responding the BFRQ, is transmitting PDCCH quasi co-located (QCL) with the RS associated with the new candidate beam in the BFRQ). 

As per Claim 21 Yu – Svedman teaches the method of claim 18, wherein the one or more indications are transmitted via at least one of a radio resource control (RRC) configuration message, a medium access control (MAC) control element (CE), downlink control information (DCI), or a combination thereof (Paragraph 0028 configuration of the BFD RS may be transmitted via Radio Resource Control (RRC) signaling). 

As per Claim 22 Yu – Svedman teaches the method of claim 21, wherein the RRC configuration message indicates a beam failure recovery configuration (Paragraph 0030 the UE may transmit a beam failure recovery request (BFRQ) to a base station after the UE has detected a beam failure condition  ). 

As per Claim 23 Yu – Svedman teaches the method of claim 21, wherein the RRC configuration message indicates that the first cell is configured without the CORESET (Paragraph 0028, 0038 the BFD RS may be transmitted via Radio Resource Control (RRC) signaling. UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH)). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 24 Yu – Svedman teaches the method of claim 18, wherein the one or more indications of the one or more TCI states are associated with at least one beam failure detection (BFD) RS, wherein the at least one BFD RS is associated with the first cell configured without the CORESET (Paragraph 0032, 0038 the SCell BFR configuration received in action 202 may not include the resource list for BFD. The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH) the UE may receive response from the network. In one implementation, a specific control resource set (CORESET) or search space is defined for response reception (e.g., CORESET-BFR or a SearchSpace-BFR indicated by a higher layer parameter recoverySearchSpaceId). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 25 Yu – Svedman teaches the method of claim 18, further comprising: communicating, with the UE, via the first cell and one or more second cells, wherein the first cell is a secondary cell in a cell group and the one or more second cells comprises a primary cell in the cell group configured with the CORESET (Paragraph 0032, 0038 The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH) the UE may receive response from the network. In one implementation, a specific control resource set (CORESET)); and transmitting, to the UE on the one or more second cells, signaling for cross-carrier scheduling of transmissions on the first cell (Paragraph 0054, 0056 FIG. 5 is a diagram 500 illustrating a cross-carrier scheduling scenario according to an example implementation of the present application. A BS 501 may provide coverage over component carrier (CC) #1 and a BS 502 may provide coverage over CC #2. As illustrated, cell 512 is cross-carrier scheduled by cell 511).  

As per Claim 26 Yu teaches an apparatus for wireless communication, comprising: 
a memory (Paragraph 0059 memory); 
a processor coupled to the memory(Paragraph 0059 As illustrated in FIG. 6, include a transceiver, a processor, a memory), the processor and the memory configured to determine at least one reference signal (RS) associated (Paragraph 0006, 0039 the first SCell by measuring at least one BFD reference signals (RS)); and a receiver configured to monitor the at least one RS associated with the first cell (Paragraph 0056 the BFD RS may be implicitly configured to the cross-carrier scheduling cell (e.g., cell 511). Because the UE 503 monitors PDCCH on cell ); wherein the processor and the memory are further configured to detect a beam failure on the first cell based on the monitoring of the at least one RS (Paragraph 0028, 0056  the UE may perform BFD to detect a beam failure condition in a cell (e.g., an SCell)). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
 Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 

As per Claim 27 Yu – Svedman teaches the apparatus for claim 26, wherein the processor and the memory are further configured to determine the at least one RS based on one or more transmission configuration indicator (TCI) states associated with the first cell(Paragraph 0006, 0038, 0039The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for the first SCell by measuring at least one BFD reference signals (RS)). 

As per Claim 28 Yu – Svedman teaches the apparatus for claim 26, wherein: the receiver is further configured to receive one or more indications of one or more TCI states associated with at least one beam failure detection (BFD) RS, wherein the at least one BFD RS is associated with the first cell configured without the CORESET(Paragraph 0032, 0038 the SCell BFR configuration received in action 202 may not include the resource list for BFD. The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH) the UE may receive response from the network.); and the processor and the memory are further configured to determine the at least one BFD RS based on the one or more indications associated with the one or more TCI states (Paragraph 0028, 0038 one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs) that the UE uses for monitoring a Physical Downlink Control Channel (PDCCH).  the UE may perform BFD to detect a beam failure condition in a cell (e.g., an SCell). The UE may be explicitly or implicitly configured with a set of BFD reference signals (RS), which may include a Channel State Information Reference Signal (CSI-RS) and a Synchronization Signal Block (SSB)).. 

As per Claim 29 Yu teaches an apparatus for wireless communication, comprising: 
a memory(Paragraph 0059 memory); 
a processor coupled to the memory(Paragraph 0059 As illustrated in FIG. 6, include a transceiver, a processor, a memory), the processor and the memory configured to determine one or more transmission configuration indicator (TCI) states associated with at least one reference signal (RS) (Paragraph 0006, 0038, 0039The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for the first SCell by measuring at least one BFD reference signals (RS)) of a first cell that is configured without a control-resource set (CORESET); a transmitter configured to transmit to a user equipment (UE) one or more indications of the one or more TCI states (Paragraph 0006, 0038, 0039The UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for the first SCell by measuring at least one BFD reference signals (RS)); and a receiver configured to receive an indication of a beam failure associated with the at least one RS of the first cell(Paragraph 0028, 0056  the UE may perform BFD to detect a beam failure condition in a cell (e.g., an SCell)). 
Yu may not explicitly disclose a first cell that is configured without a control-resource set (CORESET);
 Svedman disclose a first cell that is configured without a control-resource set (CORESET) (Paragraph 0099, 0146 a BWP used in dormant state is configured without CORESETs and/or search spaces, which may result in that the UE does not need to perform PDCCH monitoring on the BWP, there are at least partly separate UE requirements, e.g. on CSI measurement accuracy, beam failure detection etc., for cells in dormant state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include without a control-resource set (CORESET) as taught by Svedman for reliability to ensure that the RS(s) configured to be QCLed with the monitored CORESETs in an active BWP, e.g. through an activated TCI state.  (See Svedman Paragraph 215). 


As per Claim 30 Yu – Svedman teaches the apparatus of claim 29, wherein the one or more TCI states are associated with a physical downlink shared channel (PDSCH) on the first cell(Paragraph 0032, 0038, 0054 a PDCCH on cell 511 may include scheduling information of a PDSCH on cell 512. Cell 511 may be referred as a scheduling cell and the UE may determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each respective Control Resource Sets (CORESETs)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ]571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468